DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDSs submitted on 10/21/2021 with RCE are in compliance and have been considered.  The Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.	
Response to Amendment
The amendment filed 10/21/2021 with the RCE has been entered. Claims 1, 21, and 22 were amended. Claims 1-14 and 16-22 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sezan et al. (PG-Pub. US 20170076132), hereinafter "Sezan" in view of Kim et al. (PG-Pub. US Kim" and Kim et al. (PG-Pub. US 20170004346), hereinafter “Kim 2”.
Regarding claim 1: 
Sezan teaches: a method for fingerprint authentication (FIGS. 16 and 19; ¶ [0007] In accordance with some implementations, a method may include capturing, using a fingerprint sensor of a mobile device, [and] one or more images of a fingerprint. ¶ [0014] …The method may further include authenticating a user of the mobile device based on the one or more images and the environmental information), the method comprising:
receiving a fingerprint image from a fingerprint sensor (FIG. 19; ¶ [0098] … The verification/authentication process 1020 may include image acquisition 1022);
performing fingerprint authentication of the fingerprint image by comparing the fingerprint image to a set of authentication fingerprint images (FIG. 19; ¶ [0098] … fingerprint matching 1030 using information stored in the database 1010, and match determination 1032 to determine and provide a match output signal 1036 (the matching process involves comparing a fingerprint image with enrolled templates in the database));
the set of authentication fingerprint images comprising at least one enrollment fingerprint image and at least one transformed fingerprint image (¶ FIGS. 12-13, ¶ [0052] As disclosed herein, enrollment templates and associated environmental information may be stored in a database for later retrieval, such as during a matching technique in which an inquiry template is attempted to be matched to an enrollment template. By obtaining environmental information during an inquiry process, the matching process may be enhanced and/or accelerated by prioritizing certain enrollment templates within the database for use Additional or alternative environmental information may be obtained or retrieved by a device including a humidity level, a location of the device, an elevation of the device, etc. Using this information, the enrollment templates may be prioritized and/or subdivided during matching such that matching may be performed on templates more likely to result in a positive match. This additional or alternative environmental information may be used for transformation of an inquiry or enrollment template (¶¶ [0052]-[0053] teach having enrollment templates and transformed enrollment templates and both can be stored in a database). Also see ¶¶ [0071] - [0075]);
wherein the transformed fingerprint image is generated  by applying a transfer function to at least one enrollment fingerprint image of the set of authentication fingerprint images (one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae, altering a contrast of an image, etc.).
and wherein the transfer function is for simulating fingerprint image acquisition during a predefined environmental condition (¶ [0052] …In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae, altering a contrast of an image, etc. ¶ [0053] For example, as disclosed herein, an enrollment template may be known to be by orienting the templates to a similar orientation of the inquiry template).
Note: Sezan teaches associating environmental information including the device orientation, temperature, humidity, ambient, etc., to an enrollment template, and also teaches using environmental information to transform inquiry or enrollment templates (see ¶¶ [0052]- [0053]). The advantage of doing that lies in achieving more accurate and faster authentication by prioritizing the templates with similar environmental conditions to be matched with the current fingerprint image).
Sezan does not explicitly teach: and responsive to authenticating the fingerprint image against the at least one transformed fingerprint image: adding the fingerprint image to the set of authentication fingerprint images.
However, in a related field, Kim teaches: and responsive to authenticating the fingerprint image against the at least one transformed fingerprint image: adding the fingerprint image to the set of authentication fingerprint images (¶ [0111] … In response to the verification using a first fingerprint recognition model being successful, and when the input fingerprint image includes new information, for example, a non-overlapping region, the fingerprint recognition apparatus may register the input fingerprint image).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sezan to incorporate the teachings of Kim by including: adding the fingerprint image to the set of authentication fingerprint images in order to account for any changes in the fingerprint image overtime due to scars on the fingerprint or scratches on the sensor itself for example. 
Sezan in view of Kim does not teach that the transformed fingerprint image is generated prior to initiation of the fingerprint authentication.
However, in a related field, Kim 2 teaches: the transformed fingerprint image is generated prior to initiation of the fingerprint authentication (abstract: “A fingerprint recognition method includes generating an enrollment modified image by modifying a fingerprint image corresponding to a fingerprint to be enrolled…and storing the enrollment modified image and the enrollment property information.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sezan in view of Kim to incorporate the teachings of Kim 2 by including: the transformed fingerprint image is generated prior to initiation of the fingerprint authentication in order to match a query fingerprint image with an enrollment template with similar property modification information such as orientation or pressure, and thus the fingerprint recognition apparatus may recognize a fingerprint more rapidly and accurately as disclosed by Kim 2 in ¶ [0082]. 
Regarding claim 2: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the at least one transformed fingerprint image is generated and stored during an enrollment for generating the set of authentication fingerprint images (¶ [0043] In some implementations, techniques are disclosed for authenticating a user of a mobile device by generating and storing one or more enrollment templates and associating orientation or other environmental information of the mobile device with the enrollment template(s)).
Regarding claim 3: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: generating the at least one transformed fingerprint image by applying the transfer function to the at least one enrollment fingerprint image during the fingerprint authentication (¶ [0053] … This additional or alternative environmental information may be used for transformation of an inquiry or enrollment template. In some implementations, an orientation of a device may be used to transform an orientation of a template. For example, as disclosed herein, an enrollment template may be known to be associated with a certain orientation of the mobile device. An orientation of the mobile device during inquiry may be used to transform orientation(s) associated with each of multiple enrollment templates to expedite or otherwise improve matching techniques by orienting the templates to a similar orientation of the inquiry template).
Regarding claim 4:
Sezan teaches in view of Kim and Kim 2: the method of claim 3 as applied above.
Sezan further teaches: detecting environmental conditions at the fingerprint sensor (¶ [0014] the method may also include obtaining, via an orientation sensor of the mobile device, environmental information indicating an orientation of the mobile device associated with the capturing of the one or more images; ¶  [0052] …By obtaining environmental information during an inquiry process);
and wherein the generating the at least one transformed fingerprint image by applying the transfer function to the at least one enrollment fingerprint image during the fingerprint authentication comprises: selecting the transfer function based on the environmental conditions at the fingerprint sensor (¶ [0053] …An orientation of the mobile device during inquiry may be used to transform orientation(s) associated with each of multiple enrollment templates to expedite or otherwise improve matching techniques by orienting the templates to a similar orientation of the inquiry template (the modification of the enrollment template is based on the environmental condition at the fingerprint sensor, the orientation in this example)).
Regarding claim 5: 
Sezan teaches in view of Kim and Kim 2: the method of claim 4 as applied above.
Sezan further teaches: further comprising: adjusting parameters of the transfer function based on the environmental conditions at the fingerprint sensor (¶ [0054] … In some implementations, a humidity sensor may be used to adjust variables for fingerprint matching techniques. For example, if it is determined that an environment is relatively humid (such as when a user exits a shower), tolerances may be relaxed to enable a higher probability of the user being authenticated. ¶ [0068] … Being able to measure the current orientation 220 of the mobile device as in FIG. 11 with respect to a reference orientation 216 as shown in FIG. 10 may provide environmental information by which a matching technique may adjust various operating parameters, as described herein
Regarding claim 6: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the set of authentication fingerprint images comprises a plurality of transformed fingerprint images (¶ [0047] … An enrollment template repository or database may include multiple templates for each user, for multiple users, and/or for different orientations of a user's fingerprints. In some implementations, an enrollment template database may be supplemented with environmental information associated with each enrollment template. The environmental information may be used to improve the speed and/or accuracy of matching techniques)
wherein at least two transformed fingerprint images are generated using different transfer functions for simulating fingerprint image acquisition during different predefined environmental conditions (FIG. 20 ¶ [0099] … At step 1104, during enrollment, environmental information such as angular orientation data, accelerometer data, vibration data, magnetometer data, temperature data, pressure data, humidity data, microphone data and camera data may be obtained from one or more sensors associated with the mobile device ( the process my store one or more templates as disclosed in ¶ [0047], and each one of the templates may be associated with a different environmental condition)).
Regarding claim 7:
Sezan teaches in view of Kim and Kim 2: the method of claim 6 as applied above.
Sezan further teaches: detecting environmental conditions at the fingerprint sensor (¶ [0014] the method may also include obtaining, via an orientation sensor of the mobile device, environmental information indicating an orientation of the mobile device associated with the capturing of the one or more images; ¶  [0052] …By obtaining environmental information during an inquiry process);
wherein the performing fingerprint authentication of the fingerprint image by comparing the fingerprint image to the set of authentication fingerprint images comprises: prioritizing a comparison of the fingerprint image to the plurality of transformed fingerprint images according to the environmental conditions at the fingerprint sensor (¶ [0052] …By obtaining environmental information during an inquiry process, the matching process may be enhanced and/or accelerated by prioritizing certain enrollment templates within the database for use during the matching techniques…A temperature of the environment, for example, may be used to down select between stored enrollment templates).
Regarding claim 8:
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the transfer function comprises a modification to at least one image characteristic of the at least one enrollment fingerprint image to simulate an image characteristic of fingerprint image acquisition during the predefined environmental condition (abstract: The techniques may include associating the enrollment template with the environmental information. ¶ [0016] the environmental information and the reference environmental information additionally may contain information indicative of at least one of a temperature, a location, a humidity level, an ambient light level, or a time; ¶ [0052] … In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an Transformations may include softening certain minutiae, altering a contrast of an image (same as modifying image characteristics), etc.).
Regarding claim 9:
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the transfer function comprises a modification to at least one ridge-valley characteristic of the at least one enrollment fingerprint image to simulate a ridge-valley characteristic of fingerprint image acquisition during the predefined environmental condition (abstract: The techniques may include associating the enrollment template with the environmental information. ¶ [0016] the environmental information and the reference environmental information additionally may contain information indicative of at least one of a temperature, a location, a humidity level, an ambient light level, or a time; ¶ [0052] … In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae (modifying minutiae information in a fingerprint image is the same as modifying ridge-valley characteristics), altering a contrast of an image, etc.)
Regarding claim 10: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the transfer function comprises an adjustment to a contrast of the at least one enrollment fingerprint image (¶ [0052] … In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For Transformations may include softening certain minutiae, altering a contrast of an image, etc.).
Regarding claim 11: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the transfer function comprises an adjustment to noise of the at least one enrollment fingerprint image (¶ [0051] this information may be used in conjunction with additional environmental information (such as the aforementioned location information, vibration information or ambient noise). ¶ [0052] … In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae (softening minutiae is one type of image filtering and therefore adjusting noise), altering a contrast of an image, etc.).
Regarding claim 12: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the transfer function comprises an adjustment to grey value dynamics of the at least one enrollment fingerprint image (¶ [0052] … In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an Transformations may include softening certain minutiae, altering a contrast of an image (altering the contrast of an image changes the grey value of its pixels), etc.).
Regarding claim 13, Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the predefined environmental condition comprises water on the fingerprint sensor, and wherein the transfer function comprises a reduction in grey value dynamics of the at least one enrollment fingerprint image and an increase in noise of the at least one enrollment fingerprint image (¶ [0052] … In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae (softening minutiae is one type of image filtering and therefore adjusting noise), altering a contrast of an image (altering the contrast of an image changes the grey value of its pixels), etc. ¶ [0054] … a humidity sensor may be used to adjust variables for fingerprint matching techniques. For example, if it is determined that an environment is relatively humid (such as when a user exits a shower), tolerances may be relaxed to enable a higher probability of the user being authenticated. ¶ [0074] … As a further example, a humid or wet environment may cause the user's fingerprints to wrinkle and distort. If the device detects that the environment is more humid, it may prioritize enrollment templates with similarly associated humidity values, or in some implementations, a threshold for matching to an enrolled template may be relaxed.
Note: One of ordinary skill in the art would understand that in order to transform a fingerprint image based on an environmental condition as disclosed by Sezan in ¶ [0052], adjustments to noise, ridge-valley, and grey values are necessary. Therefore, when the environmental condition is high humidity (¶ [0053] Additional or alternative environmental information may be obtained or retrieved by a device including a humidity level, a location of the device, an elevation of the device, etc.), the transformation may include reduction in grey values due to lower contrast and increase in noise due to thickening of ridges or getting a smudgy image because of the humidity level on the sensor).
Regarding claim 14: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the predefined environmental condition comprises a low temperature of the fingerprint sensor, and wherein the transfer function comprises an erosion of ridges of the at least one enrollment fingerprint image (¶ [0052] …A temperature of the environment, for example, may be used to down select between stored enrollment templates. Temperature information may affect characteristics of the biometric capturing sensor and/or the user's biological signature. In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae (softening minutiae is one type of image filtering and therefore adjusting noise), altering a contrast of an image (altering the contrast of an image changes the grey value of its pixels), etc.
Note: One of ordinary skill in the art would understand that in order to transform a fingerprint image based on an environmental condition as disclosed by Sezan in ¶ [0052], adjustments to noise, ridge-valley, and grey values are necessary. Therefore, when the environmental condition low temperature (¶ [0053] Additional or alternative environmental information may be obtained or retrieved by a device including a humidity level, a location of the device, an elevation of the device, etc.), the transformation may include reduction in grey values due to lower contrast or unclear minutiae features or ridges due to the dry environment or low temperature).
Regarding claim 16: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: further comprising: associating environmental condition data with the transformed fingerprint image (abstract: techniques for associating environmental information with fingerprint images for fingerprint enrollment and matching are presented).
Regarding claim 17: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: responsive to authenticating the fingerprint image against the at least one transformed fingerprint image: updating the transfer function for the predefined environmental condition (¶ [0053] …This additional or alternative environmental information may be used for transformation of an inquiry or enrollment template. In some implementations, an orientation of a device may be used to transform an orientation of a template. For example, as disclosed herein, an enrollment template may be known to be associated with a certain orientation of the mobile device. An orientation of the mobile device during inquiry may be used to transform orientation(s) associated with each of multiple enrollment templates to expedite or otherwise improve matching techniques by orienting the templates to a similar orientation of the inquiry template).
Regarding claim 18: 
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: responsive to authenticating the fingerprint image against the at least one transformed fingerprint image: forwarding an indication that the fingerprint image was authenticated against the at least one transformed fingerprint image (FIG. 2, ¶ [0063] at step 166, a match output signal may be generated. The match output signal may indicate if a match has been successfully determined between an inquiry template and an enrollment template, a level of confidence of a match, or other information).
Regarding claim 19:
Sezan teaches in view of Kim and Kim 2: the method of claim 1 as applied above.
Sezan further teaches: wherein the transfer function is determined based on a plurality of fingerprint images acquired under different environmental conditions (¶ [0058] … Each template need not be associated with a singular environmental information dataset… For example, if the environmental information contains pressure and orientation information, each enrollment template may separately be associated with a pressure and one or more orientations. In some implementations, the cued angle may be associated and stored with one or more enrollment templates. The techniques of flowchart 100 may be implemented sequentially for multiple fingers of a user, for the same finger of a user, and/or for fingers of different users).
Regarding claim 20: 
Sezan teaches in view of Kim and Kim 2: the method of claim 19 as applied above.
Sezan further teaches: wherein the plurality of fingerprint images comprises fingerprint images from a plurality of users (¶ [0058] … Each template need not be associated with a singular environmental information dataset… For example, if the environmental information contains pressure and orientation information, each enrollment template may separately be associated with a pressure and one or more orientations. In some implementations, the cued angle may be associated and stored with one or more enrollment templates. The techniques of flowchart 100 may be implemented sequentially for multiple fingers of a user, for the same finger of a user, and/or for fingers of different users).
Regarding claim 21: 
Sezan teaches: an electronic device comprising: a fingerprint sensor; a memory; and a processor (FIG. 16); 
receive a fingerprint image from a fingerprint sensor (FIG. 19; ¶ [0098] … The verification/authentication process 1020 may include image acquisition 1022);
perform fingerprint authentication of the fingerprint image by comparing the fingerprint image to a set of authentication fingerprint images (FIG. 19; ¶ [0098] … fingerprint matching 1030 using information stored in the database 1010, and match determination 1032 to determine and provide a match output signal 1036 (the matching process involves comparing a fingerprint image with enrolled templates in the database));
comprising at least one enrollment fingerprint image and at least one transformed fingerprint image (¶ FIGS. 12-13, ¶ [0052] as disclosed herein, enrollment templates and associated environmental information may be stored in a database for later retrieval, such as during a matching technique in which an inquiry template is attempted to be matched to an enrollment template. By obtaining environmental information during an inquiry process, the matching process may be enhanced and/or accelerated by prioritizing certain enrollment templates within the database for use during the matching techniques. ¶ [0053] Additional or alternative environmental information may be obtained or retrieved by a device including a humidity level, a location of the device, an elevation of the device, etc. Using this information, the enrollment templates may be prioritized and/or subdivided during matching such that matching may be performed on templates more likely to result in a positive match. This additional or alternative environmental information may be used for transformation of an inquiry or enrollment template (¶¶ [0052]-[0053] teach having enrollment templates and transformed enrollment templates and both can be stored in a database). Also see ¶¶ [0071] - [0075]);
wherein the transformed fingerprint image is generated  by applying a transfer function to at least one enrollment fingerprint image of the set of authentication fingerprint images (one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae, altering a contrast of an image, etc.).
and wherein the transfer function is for simulating fingerprint image acquisition during a predefined environmental condition (¶ [0052] …In some implementations, one or more transforms may be performed on an inquiry or an enrollment template. For example, an inquiry template may be modified based on a difference between a temperature detected at time of inquiry (matching) and a temperature associated with an enrollment template. Transformations may include softening certain minutiae, altering a contrast of an image, etc. ¶ [0053] For example, as disclosed herein, an enrollment template may be known to be associated with a certain orientation of the mobile device. An orientation of the mobile device during inquiry may be used to transform orientation(s) associated with each of multiple enrollment templates to expedite or otherwise improve matching techniques by orienting the templates to a similar orientation of the inquiry template).
Note: Sezan teaches associating environmental information including the device orientation, temperature, humidity, ambient, etc., to an enrollment template, and also teaches using environmental information to transform inquiry or enrollment templates (see ¶¶ [0052]- [0053]). The advantage of doing that lies in achieving more accurate and faster authentication by prioritizing the templates with similar environmental conditions to be matched with the current fingerprint image).
forward, to an application, an indication that the fingerprint image was authenticated against the at least one transformed fingerprint image responsive to authenticating the fingerprint image against the at least one transformed fingerprint image (FIG. 2, ¶ [0063] at step 166, a match output signal may be generated. The match output signal may indicate if a match has been successfully determined between an inquiry template and an enrollment template, a level of confidence of a match, or other information).
Sezan does not explicitly teach: and add the fingerprint image to the set of authentication fingerprint images responsive to authenticating the fingerprint image against the at least one transformed fingerprint image.
However, in a related field, Kim teaches: and add the fingerprint image to the set of authentication fingerprint images responsive to authenticating the fingerprint image against the at least one transformed fingerprint image (¶ [0111] … In response to the verification using a first fingerprint recognition model being successful, and when the input fingerprint image includes new information, for example, a non-overlapping region, the fingerprint recognition apparatus may register the input fingerprint image).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sezan to incorporate the teachings of Kim by including: add the fingerprint image to the set of authentication fingerprint images responsive to authenticating the fingerprint image against the at least one transformed fingerprint image in order to account for any changes in the fingerprint image overtime due to scars on the fingerprint or scratches on the sensor itself for example. 
Sezan in view of Kim does not teach that the transformed fingerprint image is generated prior to initiation of the fingerprint authentication.
However, in a related field, Kim 2 teaches: the transformed fingerprint image is generated prior to initiation of the fingerprint authentication (abstract: “A fingerprint recognition method includes generating an enrollment modified image by modifying a fingerprint image corresponding to a fingerprint to be enrolled…and storing the enrollment modified image and the enrollment property information.”).
the transformed fingerprint image is generated prior to initiation of the fingerprint authentication in order to match a query fingerprint image with an enrollment template with similar property modification information such as orientation or pressure, and thus the fingerprint recognition apparatus may recognize a fingerprint more rapidly and accurately as disclosed by Kim 2 in ¶ [0082]. 
Regarding claim 22: 
Sezan teaches in view of Kim and Kim 2: non-transitory computer readable storage medium (¶ [0082] “The computer system 700 may further include (and/or be in communication with) one or more non-transitory storage devices 706”); 
the method comprising: (the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above). 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
On page 10 of Applicant’s response, regrading claim 1, the Applicant argues the following: 

    PNG
    media_image1.png
    453
    662
    media_image1.png
    Greyscale

The examiner respectfully disagrees.
Sezan in ¶ [0052] discloses “…In some implementations, one or more transforms may be performed on an inquiry or an enrollment template.” And in ¶ [0072] “FIG. 13 illustrates a system 400 that may be implemented in the memory of a mobile device, for example. The system 400 includes an enrollment template database 404 with enrollment templates 410, each having associated environmental information 412.” 

    PNG
    media_image2.png
    383
    462
    media_image2.png
    Greyscale
Sezan discloses both, transforming an enrollment template and associating the enrollment template with environmental information in the database. One of ordinary skill in art can reasonably infer that the stored enrollment template can be transformed and associated with environmental information to indicate what type of transformation has been applied to the enrollment template. Also, the argued FIG. 13 shows two examples (enrollment template 417 with environmental information 418, and enrollment template 419 with environmental information 420); it is clearly visible that the orientation of 417 matches the environmental information 418 and the orientation of 419 matches the environmental information 420, which clearly indicates that the enrollment templates have been transformed. 


    PNG
    media_image3.png
    328
    649
    media_image3.png
    Greyscale
On page 10 of Applicant’s response, regrading claim 1, the Applicant argues the following:

While the Examiner recognizes that Sezan may be silent about the newly added limitation “prior to the initiation of the fingerprint authentication”. The Examiner argues that there is no clear cut as to when the authentication process is initiated, is it when the matching process starts? Or when the query image is received? Also, the Examiner respectfully disagrees that Sezan teaches away from “wherein the transformed fingerprint image is generated prior to initiation of the fingerprint authentication” Sezan maybe is silent about generating the transformed image prior to the initiation of the fingerprint authentication, but that in no way teaches away from the limitation, the Applicant does not point to any specific portions in Sezan’s teaching where it indicates that the transformation cannot be done before the initiation of the fingerprint authentication. Moreover, the instant pending application discloses in claim 3 “generating the at least one transformed fingerprint image by applying the transfer function to the at least one enrollment fingerprint image during the fingerprint authentication” and in ¶ [0072] “In some embodiments, at least one synthetic fingerprint image is generated and stored during an enrollment for generating the set of authentication fingerprint images. In some embodiments, as shown at procedure 832, the at least one synthetic fingerprint image is generated by applying the transfer function to the at least one enrollment fingerprint image during the fingerprint authentication.” 
Therefore, the instant application discloses that the transformation can be done prior to the initiation of the fingerprint authentication process OR during the fingerprint authentication process. Additionally, based on the aforementioned, it is clear that disclosing that the transformation is performed during the authentication process does not in any way teaches away that it can be done prior to the authentication process, and these options are all within the general knowledge of one of ordinary skill in the art based on the goal to be achieved. When speed is more important, then the transformation maybe done prior to the initiation of the authentication process, conversely, when accuracy is more important, then the transformation maybe done during the authentication process to better match the environmental conditions. The examiner also notes that the newly added limitation raises new ground of rejection as applied above in claim 1 that does not rely on any reference applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665